Claims 1-9 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 indefinites because the claim recites the term “2-ply”. It is unclear what is “2-ply mean?. The claimed specification does not provide any guidance. Clarification or correction is required.
3	Claims 1-5 and 7-9 are allowed. The closest prior art of record (US 2012/0237740 A1) teaches a method for coloring an article comprising (a) providing one of pigment and dye-pigment as a coloring comprising nanoparticles, (b) depositing a pattern of one pigment and dye-pigment on a transfer substrate, (c) drying the transfer substrate, positioning the transfer substrate in contact with a surface of the article and (e ) at least one heating and heat-pressing transfer substrate and article wherein the article and transfer substrate are jointly heated until the nanoparticles sublimate from the transfer substrate and are deposed on the article (see claim 1). However, the closest prior art of record (US’ 740 A1) does not teach or disclose a method for producing a customized garment comprising forming a garment having an integrated gaiter coupled to a neckline of the garment, wherein the integrated gaiter has a customizable insert coupled to a form portion of the integrated gaiter as claimed and wherein the method also comprises the step of stretching the integrated gaiter as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761